Trippe, Judge.
It may be true, as certified by the Judge who tried the case, that the verdict was manifestly, palpably and directly against the charge of the Court, and the evidence, etc.; but the law requires certain things to be done before a verdict can be set aside. The party in whose favor the verdict is, has a right that the testimony shall be made out by the movant under the revision and approval of the Court: Forty-ninth rule Superior Court.
*597The coursé adopted by the Court would require the successful party to take this burden, in order to avail himself of the privilege of having the judgment reviewed. This would be reversing the order of things, and overturn not only a long settled and unbroken practice, but the law expressly governing that practice. The Judges of the Superior Court had the power to establish this rule: Code, section 3246. It has been too often recognized by this Court, and too deeply en-grafted in the practice in this State to be disregarded. It is binding whilst it stands.
Judgment reversed.